Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       04-DEC-2020
                                                       03:22 PM
                                                       Dkt. 8 ODDP


                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CHRIS SLAVICK, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
            (By: Recktenwald, C.J., Nakayama, J., and
     Circuit Judge Ashford, assigned by reason of vacancy,
   with Wilson, J., dissenting, with whom McKenna, J., joins)

          Upon consideration of petitioner Chris Slavick’s

petition for writ of mandamus, filed on November 6, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to relief and that he lacks

alternative means to seek relief.    Petitioner, therefore, is not

entitled to the requested extraordinary writ.     See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).     Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, December 4, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ James H. Ashford



                             DISSENT

          I dissent in that I would require an answer pursuant to

Hawai#i Rules of Appellate Procedure Rule 21(c).

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson




                                2